DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on November 19, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 17, 25, 26, 28, 29, and 31-37 are pending and under consideration in this action. Claims 1-16, 18-24, 27, and 30 are cancelled. Claims 31-37 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 17, 25, 26, 28, 29, and 31-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 introduces new matter as the claim recites the limitation: wherein R has the formula as shown in 230 of Fig. 2A in a first portion of the 4-armed monomers, and wherein R has the formula as shown in 240 of Fig. 2A in a second portion of the 4-armed monomers. There is no support in the specification for this limitation. The limitation of a single 4-armed monomer having the formula as shown in claim 17 having at least one R that is the formula shown in 230 of Fig. 2A and at least one R that is the formula shown in 240 of Fig. 2A was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. 
The specification discloses that the R groups on the 4-armed monomers having the formula as shown in claim 17 are either alkyne-terminated R groups 230 (as shown in Fig. 2A) or coumarin azide-terminated R groups 240 (as shown in Fig. 2A) (para.0025). The specification does not appear to disclose that R is independently selected from alkyne-terminated R groups 230 and coumarin azide-terminated R groups 240, and because “R” is a single variable on claim 17’s 4-armed monomer formula, the aforementioned disclosure in paragraph 0025 of the specification is interpreted as the R groups all being the same on a single monomer (i.e. a 4-armed monomer wherein all four of the R groups are alkyne-terminated R group 230 or a 4-armed monomer wherein all four of the R groups are coumarin azide-terminated R group 240). This interpretation is further supported by the descriptions of the example synthesis in paragraphs 0026 and 0027. Paragraph 0026 describes an example synthesis of a 4-armed PEG compound 210 with alkyne-terminated R groups 230 (i.e. a 4-armed monomer wherein all four of the R groups are alkyne-terminated R group 230), and paragraph 0027 describes an example synthesis of a 4-armed PEG compound 210 with coumarin azide-terminated R groups 240 (i.e. 4-armed monomer wherein 
There is no guidance in the specification to select a 4-armed monomer having at least one R that is the formula shown in 230 of Fig. 2A and at least one R that is the formula shown in 240 of Fig. 2A, and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. Claims 25, 26, 28, 29, and 31-37 are subsequently rejected as they all depend from claim 17 and therefore incorporates the aforementioned limitation, and does not remedy the issue discussed above.
Claim 32 introduces new matter as the claims recite the limitation: "wherein the 4-armed monomers have a molecular weight between 300 Da-20,000 Da.” There is no support in the specification for this limitation. The limitation of the 4-armed monomers as recited in claim 17 having a molecular weight between 300-20,000 Da was not described in the specification as filed, and a person skilled in the art would not recognize in the Applicant’s disclosure a description of the invention as presently claimed. 
The specification discloses 4-armed PEG amine-HCl and 4-armed PEG tetracarboxcylic acid, each having a molecular weight of approximately 300-20,000 Da (para.0026-0027). However, there is no guidance for the 4-armed monomers having the formula as shown in claim 17 having a molecular between 300-20,000 Da, and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 
Further regarding claim 17, the claim is broadly drawn to a sustained-release pesticide comprising a pesticide underlayer to be deposited on a surface; a photodegradable hydrogel layer 2- group of each arm. However, there does not appear to be a definition for variable n. While one of ordinary skill in the art would understand that variable n indicates the number of repeating units of -OCH2-, because the claims do not recite the boundaries of the range for variable n, the claim encompasses compounds of the 4-armed monomer having the formula as shown in claim 17 having extremely large numbers of repeating -OCH2- groups that have not yet been synthesized and proven as being stable (e.g., 4-armed monomers having 1020 repeating -OCH2- groups on each arm).
Applicant fails to provide an adequate written description to support the full breadth of the claims, which include claim 17’s 4-armed monomers with any number of repeating -OCH2- groups on each arm, including those with extremely large or unlimited repeating groups of -OCH2- groups that have not yet been synthesized and proven as being stable. 
It is noted that Applicant appears to describe an example synthesis of the 4-armed monomer shown in claim 17 by starting with a 4-armed PEG amine-HCl having a molecular weight of approximately 300-20,000 Da or a 4-armed PEG tetracarboxylic acid having a molecular weight of approximately 300-20,000 Da (para.0026-0027), which would ultimately allow one of ordinary skill in the art to determine the range of variable n. However, as discussed below in the rejection under 35 U.S.C. 112(b), the 4-armed monomer having the formula shown in claim 17 is not a PEG-containing compound as the repeating group in the formula shown in claim 17 is -OCH2-, not -OCH2CH2-.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 36, the claim recites a product-by-process step for the first portion of the 4-armed monomer of the formula shown in claim 17. Claim 36 recites forming a solution of 4-armed polyethylene glycol amine-HCl triethylamine (C(CH2O(CH2CH2O)nCH2CH2NH2HCl)4). It is noted that the 4-armed monomer of the formula shown in claim 17 have repeating units of -OCH2-, not -OCH2CH2-- (i.e. PEG), but claim 36 does not appear to recite any steps that take the -OCH2CH2- repeating units in 4-armed polyethylene glycol amine-HCl triethylamine to a monomer with -OCH2- repeating units. It is further made unclear by the description in the specification at paragraph 0026, which recites the steps recited in claim 36, because paragraph 0026 recites that the steps are an example synthesis of a 4-armed PEG compound 210 with alkyne-terminated R groups 230. Figure 2A’s compound 210 is the 4-armed monomer formula shown in claim 17, but it is not a PEG compound as compound 210 does not include polyethylene glycol. Compound 210 has repeating units of -OCH2-, not -OCH2CH2- (i.e. PEG). Thus, it is unclear if the term “PEG” is being defined in the instant application to encompass structures other than -OCH2CH2--, or if an essential step is missing from the product-by-process limitations in claim 36 to go from a compound having -OCH2CH2- repeating units to a compound having -OCH2- repeating units as shown in the 4-armed monomer of claim 17.
With regards to claim 37, the claim recites a product-by-process step for the second portion of the 4-armed monomer of the formula shown in claim 17. Claim 37 recites forming a solution of 4-armed polyethylene glycol tetra-carboxylic acid (C(CH2O(CH2CH2O)nCH2COOH)4). It is noted that the 4-armed monomer of the formula shown in claim 17 have repeating units of -OCH2-, not -OCH2CH2-- (i.e. PEG), but claim 37 does not appear to recite any steps that take the -OCH2CH2- repeating units in 4-armed 2- repeating units. It is further made unclear by the description in the specification at paragraph 0027, which recite the steps recited in claim 37, because paragraph 0027 recites that the steps are an example synthesis of a 4-armed PEG compound 210 with coumarin azide-terminated R groups 240. Figure 2A’s compound 210 is the 4-armed monomer formula shown in claim 17, but it is not a PEG compound as compound 210 does not include polyethylene glycol. Compound 210 has repeating units of -OCH2-, not -OCH2CH2- (i.e. PEG). Thus, it is unclear if the term “PEG” is being defined in the instant application to encompass structures other than -OCH2CH2--, or if an essential step is missing from the product-by-process limitations in claim 37 to go from a compound having -OCH2CH2- repeating units to a compound having -OCH2- repeating units as shown in the 4-armed monomer of claim 17.

Conclusion
Claims 17, 25, 26, 28, 29, and 31-37 are rejected. No claims are allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616